Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 12-25 are allowed.
Independent claims 12 and 23 are respectively directed to a method and a system of performing communications employing a ring redundancy protocol in a ring network.  Similarly, the independent claims recite: “…  a communication network having ring devices which are networked to one another via ring lines in a ring topology, the ring devices utilizing a ring redundancy method for transmitting data utilizing a ring redundancy protocol, in which a managing ring device regularly sends test packets via the communication network in both ring directions, said test packets each being received in order by other ring devices and progressively forwarded from said other ring devices back to the managing ring device so as to detect faults on the communication network, in order to prevent a delay in transmission of a test packet along the ring topology on account of at least one fault packet within the ring topology, the method comprising: a) synchronizing a time of all ring devices; b) implementing at least portions of a data traffic scheduling and handling comprising complete data traffic scheduling and handling, in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Qbv standard in an applied ring redundancy method by applying at least portions of a time aware shaper method comprising a complete time aware shaper method, comprising: bl) sorting all test packets in individual ring devices into a separate data traffic priority class; b2) allocating an exclusive send queue for the data traffic priority class of the test packets for each ring device; b3) defining a protected send time window for an allocated send queue for each ring device; and b4) setting up a guard time band at a time immediately before each protected send time window, no data transmission being started within the guard time band, but a data transmission started shortly before the beginning of the guard time band being completeable; wherein the transmission of the test packets is scheduled and controlled such that the test packets are each forwarded to the ring devices within the send time window of a ring device at least without a waiting period.”  As specifically shown above, the independent claims set forth a method of detecting faults in a ring network by sending out test packets in a manner as stated.

One of the relevant prior art includes Hummen et al. (US 2019/0335024).  Similar to the claimed invention, the disclosure of Humnen shows a method of operating a network in which devices in the network exchange useful data with one another by transmitting useful data packets and at least one redundancy protocol is applied to reduce a failure risk, wherein this at least one redundancy protocol transmits test data packets in order to detect failures in the network.  The method also employs Media Redundancy Protocol and also implements IEEE 802.Qbv.  Test data packets are transmitted in a prioritized manner in a time slot of this type, either within one class and/or encompassing multiple classes.  Relevant sections of Hummen include Par. 0014-0018, 0025-0027 and Figures 1 and 3.  However, Hummen does not specifically discuss a) synchronizing a time of all ring devices; b) implementing at least portions of a data traffic scheduling and handling comprising complete data traffic scheduling and handling, in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Qbv standard in an applied ring redundancy method by applying at least portions of a time aware shaper method comprising a complete time aware shaper method, comprising: bl) sorting all test packets in individual ring devices into a separate data traffic priority class; b2) allocating an exclusive send queue for the data traffic priority class of the test packets for each ring device; b3) defining a protected send time window for an allocated send queue for each ring device; and b4) setting up a guard time band at a time immediately before each protected send time window, no data transmission being started within the guard time band, but a data transmission started shortly before the beginning of the guard time band being completeable; wherein the transmission of the test packets is scheduled and controlled such that the test packets are each forwarded to the ring devices within the send time window of a ring device at least without a waiting period.”  
Hummen does not anticipate nor render obvious the claimed invention as specifically presented.

Another relevant prior art is Regev (US 2018/030956).  Regev shows a method for determining scheduling fidelity in a TSN, the method occurs in a test system. The method includes receiving, via a system under test (SUT), at least one expected receive time indicating when a test packet is expected to be received by at least one destination. The method further includes computing, using the at least one expected receive time and at least one actual receive time, a time variation metric associated with the test packet.  The method also employs a Time Sensitive Network (TSN) scheduler module defined under IEEE standard 802.1Qbv-2015.  TSN scheduler module utilize TSN nodes (e.g., switches) that are aware of the cycle time for scheduled traffic (e.g., control traffic) and may use this knowledge for blocking non-scheduled traffic during particular transmission windows, thereby ensuring that an egress port for a scheduled stream is idle when the scheduled traffic is expected.  Relevant sections of Regev include Par. 0017-0019, 0035-0036, 0043-0048 and Figure 4.
Similar to Hummen, Regev does not specifically shows the claimed invention as presented in the independent claims.  Regev does not anticipate nor render obvious the claimed invention as specifically presented.
Other pertinent prior art references are listed below:
US 10715441 B2 – directed to a network element receives a data packet that includes a destination address. The network element receives a packet, with a packet switch unit, wherein the packet was received by the network element on an ingress interface. The network element further determines if the packet is to be stored in an external queue. In addition, the network element identifies the external queue for the packet based on one or more characteristics of the packet. The network element additionally forwards the packet to a packet storage unit, wherein the packet storage unit includes storage for the external queue. Furthermore, the network element receives the packet from the packet storage unit and forwards the packet to an egress interface corresponding to the external queue.

US 20190260671 A1 – directed to a method for Ethernet forwarding based on inferring topology in a G.8032 ring via control frames, implemented in a network element, include monitoring received control frames; determining which line port on the network element in the G.8032 ring is active based on the received control frames such that the topology of the G.8032 ring is inferred based on the received control frames; and forwarding data frames on the determined line port. The method can further include, subsequent to a fault and associated G.8032 protection which modifies ring blocks in the G.8032 ring, determining a change in the topology based on the received control frames; and updating the forwarding of the data frames based on the change.

US 9313115 B2 – directed to a scheduler may determine a sequence of packets to be transmitted, each packet in the sequence of packets belonging to one of a plurality of flow 

US 20150365337 A1 – directed to a network device including first and second queues, a determination module, a counter module, a comparison module and a blocking shaper. The determination module determines a size of the second frame. The counter module determines an amount of time remaining in a guard band and converts the amount of time to a size representative of the time remaining in the guard band. The guard band refers to a period of time leading up to a window. The first frame is scheduled to be forwarded from the first queue during the window. The comparison module compares the size of the second frame to the size representative of the time remaining in the guard band and generates a result based on the comparison. The blocking shaper, based on the result, determines whether to permit or block transmission of the second frame from the second queue during the guard band. 

The above-cited prior art references does not anticipate nor render obvious the claimed invention as specifically presented.
An updated search has been performed and no prior art references were found to teach the claimed invention as currently presented.  

At least for the reasons set forth above, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413